  Case 18-81012      Doc 34       Filed 10/29/18 Entered 10/29/18 13:52:19           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: STEVEN L. ROBINSON                    §       Case No. 18-81012
       NICOLE N. BUCCI                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was converted to chapter 13 on 07/25/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 09/13/2018.

       6) Number of months from filing or conversion to last payment: NA.

       7) Number of months case was pending: 3.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81012      Doc 34       Filed 10/29/18 Entered 10/29/18 13:52:19         Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)                   $ 0.00
      Less amount refunded to debtor(s)                             $ 0.00
NET RECEIPTS                                                                            $ 0.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                        $ 0.00
       Court Costs                                                  $ 0.00
       Trustee Expenses & Compensation                              $ 0.00
       Other                                                        $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                        $ 0.00

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid         Paid
LORRAINE M GREENBERG                Lgl          0.00         NA             NA        0.00         0.00
QUANTUM3 GROUP LLC as agent for     Sec      5,000.00    7,360.60       5,000.00       0.00         0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00        0.00       2,360.60       0.00         0.00
HYUNDAI LEASE TITLING TRUST         Sec        664.65      664.55         664.55       0.00         0.00
LOANCAREA/PLATINUM HOME             Sec     23,765.00         NA             NA        0.00         0.00
SANTANDER CONSUMER USA an           Sec     21,943.72   21,943.72      21,943.72       0.00         0.00
CABO-PREMIER VACATONS TRUST         Sec          0.00         NA             NA        0.00         0.00
AAMS/AUTOMATED ACCOUNTS             Uns        784.00         NA             NA        0.00         0.00
ADVOCATE GOOD SHEPHERD              Uns        190.40         NA             NA        0.00         0.00
ADVOCATE HEALTH CARE                Uns        935.98         NA             NA        0.00         0.00
ADVOCATE HEALTH CARE                Uns        567.80         NA             NA        0.00         0.00
ALOHA CONSTRUCTION                  Uns      5,500.00         NA             NA        0.00         0.00
APTIVE ENVIRONMENTAL -              Uns        293.36         NA             NA        0.00         0.00
ARF FINANCIAL LLC                   Uns     14,745.00         NA             NA        0.00         0.00
AVANT                               Uns      3,770.05         NA             NA        0.00         0.00
BANK OF AMERICA                     Uns        500.00         NA             NA        0.00         0.00
BARCLAYS BANK DELAWARE              Uns      1,290.00         NA             NA        0.00         0.00
CAPITAL ONE                         Uns      2,856.00         NA             NA        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81012      Doc 34       Filed 10/29/18 Entered 10/29/18 13:52:19     Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                       Claim       Claim       Claim   Principal   Interest
Name                            Class      Scheduled    Asserted    Allowed        Paid       Paid
CAPITAL ONE                     Uns         2,420.00         NA          NA        0.00       0.00
CAPITAL ONE                     Uns         1,167.00         NA          NA        0.00       0.00
CAPITAL ONE                     Uns         1,837.22         NA          NA        0.00       0.00
CAPITAL ONE (MAURICES)          Uns            64.00         NA          NA        0.00       0.00
CAPITAL ONE (USA) NA            Uns           575.72         NA          NA        0.00       0.00
CARING FAMILY SC                Uns           290.00         NA          NA        0.00       0.00
CARING FAMILY SC                Uns           115.00         NA          NA        0.00       0.00
CARING FAMILY SC                Uns           298.55         NA          NA        0.00       0.00
CAVALRY SPV I, LLC              Uns         5,341.00    5,341.34    5,341.34       0.00       0.00
CAVALRY SPV I, LLC              Uns         4,771.00    5,036.62    5,036.62       0.00       0.00
CAVALRY SPV I, LLC              Uns           788.00      788.35      788.35       0.00       0.00
CAVALRY SPV I, LLC              Uns           476.00      476.55      476.55       0.00       0.00
CHASE CARD SERVICES             Uns           453.00         NA          NA        0.00       0.00
CHORZEMPA & ZIAH, DDS LTD       Uns         1,073.71         NA          NA        0.00       0.00
COCOA BEACH DEVELOPMENT INC Uns                 0.00         NA          NA        0.00       0.00
COMENITY BANK BANKRUPTCY        Uns           103.00         NA          NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for Uns             0.00      356.84      356.84       0.00       0.00
COMENITY BANK/MAURICES          Uns            64.00         NA          NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for Uns           143.00      143.32      143.32       0.00       0.00
QUANTUM3 GROUP LLC as agent for Uns           858.00      858.29      858.29       0.00       0.00
CONNEXUS CU                     Uns         7,232.00         NA          NA        0.00       0.00
CRYSTAL LAKE IMMED CARE PHYS Uns              115.55         NA          NA        0.00       0.00
DIRECTV                         Uns             0.00         NA          NA        0.00       0.00
DISCOVER BANK                   Uns         5,177.00    5,177.25    5,177.25       0.00       0.00
DISCOVER BANK                   Uns             0.00    1,361.91    1,361.91       0.00       0.00
DTE ENERGY                      Uns           260.66         NA          NA        0.00       0.00
GREAT LAKES CREDIT UNION        Uns             0.00         NA          NA        0.00       0.00
GREAT LAKES CREDIT UNION        Uns        12,314.23         NA          NA        0.00       0.00
HELVEY & ASSOCIATES             Uns           742.00         NA          NA        0.00       0.00
HSBC                            Uns             0.00         NA          NA        0.00       0.00
ICS INC.                        Uns           241.40         NA          NA        0.00       0.00
INVESTMENT RETRIEVERS INC       Uns           739.00      739.28      739.28       0.00       0.00
KEYNOTE CONSULTING              Uns        12,314.00   12,314.23   12,314.23       0.00       0.00
BECKET & LEE LLP                Uns         1,032.00    1,032.86    1,032.86       0.00       0.00
LAKEMOOR DENTAL P.C.            Uns             0.00         NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81012      Doc 34       Filed 10/29/18 Entered 10/29/18 13:52:19    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
LTD FINANCIAL SERVICES LP           Uns        648.62        NA         NA        0.00       0.00
LVNVFUNDING/RESURGENT               Uns      2,325.00        NA         NA        0.00       0.00
MERCY HEALTH SYSTEM                 Uns         35.00        NA         NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns      1,693.00   1,692.52   1,692.52       0.00       0.00
MIDLAND FUNDING                     Uns      5,818.00        NA         NA        0.00       0.00
MIDLAND FUNDING                     Uns      3,917.00        NA         NA        0.00       0.00
MIDLAND FUNDING                     Uns      3,506.00        NA         NA        0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      3,126.00   3,163.49   3,163.49       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      2,274.00   2,311.16   2,311.16       0.00       0.00
MIDLAND FUNDING                     Uns        995.00        NA         NA        0.00       0.00
MIDWEST DIAGNOSTIC                  Uns        127.00        NA         NA        0.00       0.00
PNC BANK                            Uns          0.00        NA         NA        0.00       0.00
PORTFOLO RECOVERY                   Uns      1,079.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        551.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        472.00        NA         NA        0.00       0.00
SPECIFIC BEAUTY                     Uns         86.56        NA         NA        0.00       0.00
SPRINT                              Uns      1,553.54        NA         NA        0.00       0.00
STATE OF CALIFORNIA                 Uns      5,755.10        NA         NA        0.00       0.00
SYNCHRONY BANK/JC PENNEYS           Uns      2,500.00        NA         NA        0.00       0.00
TARGET                              Uns        280.00        NA         NA        0.00       0.00
THE RESORT ON COCOA BEACH           Uns          0.00        NA         NA        0.00       0.00
BECKET & LEE LLP                    Uns      2,763.00   2,763.46   2,763.46       0.00       0.00
TRI-COUNTY EMERGENCY                Uns        271.20        NA         NA        0.00       0.00
TRI COUNTY EMERGENCY                Uns        126.12        NA         NA        0.00       0.00
TRI-COUNTY EMERGENCY                Uns        250.82        NA         NA        0.00       0.00
VERIZON                             Uns        751.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81012      Doc 34       Filed 10/29/18 Entered 10/29/18 13:52:19    Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00               $ 0.00
      Debt Secured by Vehicle                  $ 21,943.72           $ 0.00               $ 0.00
      All Other Secured                         $ 5,664.55           $ 0.00               $ 0.00
TOTAL SECURED:                                 $ 27,608.27           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 45,918.07           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration                   $ 0.00
       Disbursements to Creditors                   $ 0.00

TOTAL DISBURSEMENTS:                                                 $ 0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81012        Doc 34      Filed 10/29/18 Entered 10/29/18 13:52:19               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
